Case 1:19-cv-02168-LDH-SJB Document 31 Filed 05/14/20 Page 1 of 6 PageID #: 232



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 PRISCILIANO CRISTOBAL BONIFACIO, on behalf
 of himself and all others similarly situated,

                                        Plaintiff,                   ORDER
                                                                     19-CV-2168-LDH-SJB
                -against-

 JORGE ALDAZ, ATLANTIC TRAVEL EXPRESS
 OF NEW YORK, INC., ATLANTIC TRAVEL
 EXPRESS MULTISERVICES INC., and ATLANTIC
 TRAVEL SERVICES INC,

                                         Defendants.
 ----------------------------------------------------------------X
 BULSARA, United States Magistrate Judge:

        This an American with Disabilities Act and related state law claims putative class

 action. Plaintiff has moved to compel Defendants to supplement their responses to

 Plaintiff’s Interrogatories and Document Requests and to produce individuals for

 depositions, and asks the Court to deem all Requests to Admit as admitted because the

 time to object or respond has passed. (Mot. to Compel dated Apr. 22, 2020 (“Pl.’s

 Mot.”), Dkt. No. 28 at 3). Defendants have responded, objecting on the grounds that

 Plaintiff is not entitled to discovery beyond a particular site at issue in the Complaint,

 citing difficulties caused by world events,1 and claiming that Plaintiff has failed to




        1 Defendants’ broad reference to the COVID-19 pandemic as a reason for their
 discovery responses, or lack thereof, is unpersuasive—Defendants’ Interrogatory and
 Document Production responses are both dated September 9, 2019, and therefore their
 responses were due well before the outset of the pandemic. (See Defs.’ Resps. & Objs. to
 Pl.’s First Reqs. for Interrogs. dated Sept. 9, 2019 (“Defs.’ Interrog. Resps.”), attached as
 Ex. B to Mot. Dkt. No. 28 at 2; Defs.’ Resps. & Objs. to Pl.’s First Reqs. for Produc. of
 Docs. dated Sept. 9, 2019 (“Defs.’ Doc. Reqs. Resps.”), attached as Ex. B to Mot., Dkt.
 No. 28 at 27).
Case 1:19-cv-02168-LDH-SJB Document 31 Filed 05/14/20 Page 2 of 6 PageID #: 233



 respond to their document requests.2 (Resp. to Mot. to Compel dated Apr. 29, 2020

 (“Defs.’ Resp. to Mot.”), Dkt. No. 29). For the reasons stated below, (1) Defendants are

 ordered to provide verified responses to Plaintiff’s Interrogatories, without objection;

 (2) Defendants are ordered to produce documents or provide specific objections in

 response to Plaintiff’s Document Requests; and (3) the Requests for Admission are

 deemed admitted. Further, the parties shall meet and confer regarding depositions.

        Plaintiff’s Interrogatories: Plaintiff moves to compel Defendants to supplement

 their responses to his Interrogatories and requests the Court deem their objections

 waived because Defendants’ objections are wholly without merit and use only general

 terms about burden and relevance. (Pl.’s Mot. at 2). The Court agrees and grants the

 motion as follows:

        In response to Interrogatories 2 and 6 through 25, Defendants solely rely on

 Local Rule 33.3. (Defs.’ Interrog. Resps. at 5–9). But Local Rule 33.3 is not a rule in

 this District. See Local R. Civ. P. 33.3 (“Southern District Only”).3 The Court finds this

 inapposite objection overruled, and Defendants are ordered to provide full and complete

 responses to these Interrogatories, without objection.

        For the remainder of the Interrogatories, the Court finds the objections

 nonspecific and generic, and concludes the responses failed to respond to the requests,




        2Defendants have not moved to compel any of Plaintiff’s discovery responses so
 its mention of Plaintiff’s lack of response is irrelevant to the issues before the Court for
 decision.

        3Defendants also mistakenly included “Southern District of New York” in the
 captions on their discovery responses. (See Defs.’ Doc. Req. Resps. at 2; Defs.’ Interrog.
 Resps. at 11). In case there is any doubt, this case is proceeding in the Eastern District of
 New York.

                                               2
Case 1:19-cv-02168-LDH-SJB Document 31 Filed 05/14/20 Page 3 of 6 PageID #: 234



 and Defendants are required to provide full and complete responses to these

 Interrogatories, without objection.

        There is no indication that the Interrogatory responses were verified or signed by

 Defendants themselves, as required by Federal Rule 33(b)(3) and (b)(5). See Brill v.

 Queens Lumber Co., No. 10-CV-1975, 2012 WL 441287, at *5 (E.D.N.Y. Feb. 10, 2012)

 (“Federal Rule of Civil Procedure 33 requires parties to certify their answers to

 interrogatories with a signed and sworn verification statement.”). Defendants must

 provide verified responses to the Interrogatories.

        Plaintiff’s Document Requests: Plaintiff moves to compel responses to the 44

 Requests for the Production of Documents. In their responses dated September 9, 2019,

 “Defendants ha[d] not to date been able to identify documents responsive” to 38 of

 those requests. (Defs.’ Doc. Reqs. Resps. at 12–27). In response to 29 of the requests,

 Defendants objected based on immateriality and disproportionate burden. (Id.). Except

 for three responses, all of Defendants’ responses to Plaintiff’s Document Requests

 included only the immateriality/burden or inability-to-identify objection or both.

 Defendants appear to have produced documents in response to Document Requests 30

 and 31. (Id. at 21–22). In Defendants’ response to the motion to compel, they explain

 that documents were produced to Plaintiff in “Defendants’ possession, custody and

 control relating to the ‘Atlantic Travel’ premises . . . which Plaintiff admitted to have

 visited,” (Defs.’ Resp. at 2), yet they fail to indicate the scope of the production, whether

 the production was in response to any of Plaintiff’s requests, or whether their objections

 still stand.

        Defendants’ responses to the Document Requests are improper for several

 reasons. First, “with respect to the objections, ‘an objection must state whether any


                                               3
Case 1:19-cv-02168-LDH-SJB Document 31 Filed 05/14/20 Page 4 of 6 PageID #: 235



 responsive materials are being withheld on the basis of that objection.’” Caprate

 Events, LLC v. Knobloch, No. 17-CV-5907, 2018 WL 4378167, at *2 (E.D.N.Y. Apr. 18,

 2018) (quoting Fed. R. Civ. P. 34(b)(2)(C)) (emphasis removed). Defendants fail to

 indicate whether any documents are being withheld on the basis of their objections in

 their Document Request responses; they further fail to clarify in their response to

 Plaintiff’s motion to compel. Second, the objections are all boilerplate. Such objections

 provide no help to the Court in attempting to understand what about the request is

 overbroad or immaterial. See id. Third, the “2015 Amendments to the Federal Rules no

 longer permit[] global, generalized objections to each request,” which Defendants

 provide at the beginning of their responses to Plaintiff’s Document Requests. Id. (citing

 Fed. R. Civ. P. 34(b)(2)(B)).

        Defendants’ object to Plaintiff’s discovery requests on the grounds that Plaintiff is

 not entitled to discovery regarding Defendants’ sites beyond the one that Plaintiff visited

 himself. (Defs.’ Resp. at 2). For now, Defendants are only required to produce

 documents related to the location that Plaintiff visited and not required to produce

 documents about other locations. (They are however required to respond to

 Interrogatories—because such an objection was not made in response to the

 Interrogatories—and the Requests for Admission are all deemed admitted, as indicated

 below). Plaintiff may renew his motion to compel regarding documents for other

 locations after Defendants have completed document production and otherwise

 complied with this Order. Any such motion shall be filed by July 15, 2020.

        Defendants are directed to provide supplemental Document Request responses

 with specific objections, and produce documents, consistent with the Federal Rules of

 Civil Procedure and this Order.


                                              4
Case 1:19-cv-02168-LDH-SJB Document 31 Filed 05/14/20 Page 5 of 6 PageID #: 236



        Depositions: Plaintiff argues Defendants failed to appear or move forward with a

 number of depositions, including Plaintiff’s, which the parties sought to complete in

 August 2019. (Mot. at 1). Plaintiff confusingly seeks to compel the appearance of

 “Individual Defendants” for their own depositions despite there being only one

 individual defendant in this case. The only notice of deposition attached to any of the

 papers is the notice for Plaintiff’s deposition attached to Defendants’ response. (Notice

 of Dep. dated June 17, 2019, attached as Ex. 1 to Defs.’ Resp., Dkt. No. 29 at 19).

        For their part, Defendants state “the parties are unable to complete any

 depositions until after the stay-at-home order is lifted, and, if and when, their business

 reopens.” (Id. at 3 (emphasis in original)). Not only do Defendants seek to impose a

 unilateral stay, they do so in the face of the Court’s denial of the recent stay request

 based on similar grounds. (See Order dated Apr. 8, 2020). Defendants position is

 untenable. The parties shall proceed with discovery—there is no explanation for why

 Defendants failed to proceed with depositions in the months prior to March 2020. Nor

 do Defendants explain why depositions by remote means do not overcome any

 obstacles.

        Regardless, Plaintiff’s motion to compel is denied—the proper way to compel a

 party deposition is to first notice the deposition, and the parties have not provided

 enough information to the Court to determine whether this has occurred. The parties

 are ordered to meet and confer regarding depositions consistent with this Order.

        Requests to Admit: Defendants have not responded to Plaintiff’s Requests to

 Admit, dated October 25, 2019, at all. (Pl.’s Mot. at 1). Defendants fail to address the

 issue at all. (See Defs.’ Resp.). “A matter is admitted unless, within 30 days after being

 served, the party to whom the request is directed serves on the requesting party a


                                               5
Case 1:19-cv-02168-LDH-SJB Document 31 Filed 05/14/20 Page 6 of 6 PageID #: 237



 written answer or objection addressed to the matter and signed by the party or its

 attorney.” Fed. R. Civ. P. 36(a)(3). Plaintiff’s Requests to Admit are deemed admitted.

 See Brumby v. Sharinn & Lipshie, P.C., No. 10-CV-2308, 2011 WL 6396385, at *1

 (E.D.N.Y. May 23, 2011) (“Rule 36 is self-executing. If the requests were duly served

 and not timely responded to, they are deemed admitted.”); e.g., Dukes Bridge, LLC v.

 Sec. Life of Denver Ins. Co., No. 10-CV-5491-SJB, 2020 WL 1908557, at *20 n.15

 (E.D.N.Y. Apr. 17, 2020) (“The Court deems the requests for admission in Exhibit 694

 admitted by Dukes Bridge by failure to answer.”).

                                      CONCLUSION

         The motion to compel is resolved as indicated above. Defendants shall provide

 responses and discovery consistent with this Order by June 18, 2020.4 Any renewed

 motion to compel document discovery about additional locations beyond the one visited

 by Plaintiff shall be filed after Defendants’ compliance with this Order and by July 15,

 2020. The deadline to complete all discovery is extended 90 days to September 24,

 2020.

                                                  SO ORDERED.

                                                  /s/ Sanket J. Bulsara May 14, 2020
                                                  SANKET J. BULSARA
                                                  United States Magistrate Judge
 Brooklyn, New York




         4 To the extent that Defendants need additional time to produce documents in
 light of the pandemic, they may file a motion seeking extension of time.

                                             6
